UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6659



LEONEL AYALA,

                                             Petitioner - Appellant,

          versus


THEODIS BECK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-686-BO)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonel Ayala, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Leonel Ayala, a state prisoner, seeks to appeal the district

court’s order denying as untimely his petition filed under 28

U.S.C. § 2254 (2000).       An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find   both    that       his   constitutional    claims    are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                  See Miller-El v.

Cockrell, 537 U.S. 322,          , 123 S. Ct. 1029, 1040 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th    Cir.),    cert.   denied,    534      U.S.   941   (2001).     We     have

independently reviewed the record and conclude that Ayala has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED


                                         2